Exhibit 10.8

 

Annex 1 to the Pledge and Security Agreement

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of December 31, 2006, is delivered
pursuant to Sections 6(b) of the Parent Pledge Agreement referred to below. The
undersigned hereby agree that this Pledged Interests Addendum may be attached to
that certain Parent Pledge Agreement, dated as of December 20, 2004 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Pledge
Agreement”), made by the undersigned to The Bank of New York, as Agent.
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Parent Pledge Agreement and/or the Indenture. The
undersigned hereby agree that the interests listed on this Pledged Interests
Addendum as set forth below shall be and become the Pledged Interests pledged by
the undersigned to Agent in the Parent Pledge Agreement and any pledged company
set forth on this Pledged Interests Addendum as set forth below shall be and
become a “Pledged Company” under the Parent Pledge Agreement, each with the same
force and effect as if originally named therein.

There undersigned hereby certify that the representations and warranties set
forth in Section 5 of the Parent Pledge Agreement of the undersigned are true
and correct as to the Pledged Interests listed herein on and as of the date
hereof.

 

 

Robert R. Black, Sr. as trustee of the Robert R. Black, Sr.
Gaming Properties Trust u/a/d May 24, 2004, as Pledgor

 

 

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

 

Name:

Robert R. Black, Sr.

 

 

 

Title:

Trustee

 

 

 

 

 

 

Virgin River Casino Corporation, a Nevada corporation,
as Pledgor

 

 

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

 

Name:

Robert R. Black, Sr.

 

 

 

Title:

President

 

 

 

 

 

 

The Bank of New York Trust Company, N.A., as Agent

 

 

 

 

 

By:

/s/ Kevin P. Smith

 

 

 

Name:

Kevin P. Smith

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


Schedule 1 – Pledged Companies

 

Name of Pledged
Companies

 

Name of Pledgor

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

Black Gaming, LLC

 

Robert R. Black, Sr.,
Trustee of the Robert R.
Black, Sr. Gaming
Properties Trust u/a/d
May 24, 2004

 

9903

 

Membership Interest

 

99.03

%

2,3

 

 

 

 

 

 

 

 

 

 

 

R. Black, Inc.

 

Virgin River Casino Corporation

 

100

 

Common Stock

 

100

%

3

 

 

 

 

 

 

 

 

 

 

 

RBG, LLC

 

Virgin River Casino Corporation

 

N/A

 

Membership Interests

 

94.53

%

22

 


--------------------------------------------------------------------------------